was "based on original discovery, and discussions with witnesses in the
                   case." But as the preliminary hearing proceeded, the prosecutor sought to
                   admit a toxicology report that had not been included with the original
                   discovery. The toxicology report provided the only evidence that petitioner
                   had been under the influence of marijuana.
                               Petitioner objected to the toxicology report. He asserted that
                   the prosecutor was required to provide a copy of the report five days before
                   the preliminary hearing, and he asked that the report not be admitted into
                   evidence. The prosecutor acknowledged that it was probably true that
                   petitioner did not have discovery of the report, but argued that petitioner
                   was aware of the additional report and that the complaint would be
                   amended to reflect the information in the report, and moved to admit the
                   report pursuant to NRS 50.320 (an evidentiary rule). The justice court
                   asked petitioner for the number of the statute that governed the
                   timeliness of discovery for preliminary hearings and provided the remedy
                   for untimely discovery. But petitioner did not know the statute number
                   and ultimately the justice court determined that NRS 50.320 and NRS
                   50.325 were dispositive of the issue and overruled petitioner's objection.
                               Petitioner challenged the justice court's ruling in a pretrial
                   petition for a writ of habeas corpus filed in the district court, seeking
                   dismissal of the DUI charge. The district court heard argument, found
                   that petitioner "did not specifically identify the statute NRS 171.1965 for
                   the magistrate so the magistrate could have taken the options that are
                   provided in that statute when there is a late identification of discovery,"
                   and denied the habeas petition. This mandamus petition followed.
                               Petitioner argues that the district court abused its discretion
                   and violated due process guarantees by denying his habeas petition

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1997A    zem
                because the prosecutor lied about having no additional discovery when he
                filed the amended complaint, the prosecutor violated NRS 171.1965(1) by
                failing to provide discovery of the toxicology report at least five days prior
                to the preliminary hearing, and the district court's reason for denying the
                habeas petition has no basis in law.
                Availability of mandamus relief
                             "A writ of mandamus is an extraordinary remedy, and
                therefore, the decision to entertain the petition lies within our discretion.
                Such a writ is available only to compel the performance of an act which
                the law especially enjoins as a duty resulting from an office, trust or
                station."   Winkle v. Foster, 127 Nev. „ 269 P.3d 898, 899 (2011)
                (internal citation and quotation marks omitted). "[It] will not lie to control
                discretionary action, unless discretion is manifestly abused or exercised
                arbitrarily or capriciously."     Round Hill Gen. Improvement Dist. v.
                Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (internal citation
                omitted); see also State v. Eighth Judicial Dist. Court (Armstrong), 127
                Nev.            267 P.3d 777, 780 (2011) (defining manifest abuse and
                arbitrary or capricious exercise of discretion in context of mandamus).
                And it will not issue if the petitioner has a plain, speedy, and adequate
                remedy in the ordinary course of the law. NRS 34.170. We have
                recognized that "[w]hether a future appeal is sufficiently adequate and
                speedy necessarily turns on the underlying proceedings' status, the types
                of issues raised in the writ petition, and whether a future appeal will
                permit this court to meaningfully review the issues presented," D.R.
                Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d
                731, 736 (2007), and "[w]here the circumstances establish urgency or
                strong necessity, or an important issue of law requires clarification and

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                public policy is served by this court's exercise of its original jurisdiction,
                this court may exercise its discretion to consider a petition for
                extraordinary relief," Schuster v. Eighth Judicial Dist. Court, 123 Nev.
                187, 190, 160 P.3d 873, 875 (2007). We conclude that a future appeal
                would not provide a meaningful review of petitioner's issues and a strong
                necessity exists for our consideration of his petition.
                Discussion
                             The preliminary hearing transcript plainly reveals that the
                prosecutor misrepresented his actions by maintaining that the amended
                complaint was not based on new discovery. At worst, the prosecutor's
                behavior was intentional, and, at a minimum, it was reckless. Prosecutors
                have a duty to conduct themselves with honesty, candor, and fairness. See
                RPC 3.3; RPC 3.4; RPC 3.8. We conclude that the prosecutor's conduct
                breached that duty and requires remedial action.
                             The preliminary hearing transcript also plainly reveals that
                petitioner's contemporaneous objection adequately placed the justice court
                on notice that the prosecutor may have violated a discovery statute. A
                justice court should be familiar with the statutes that govern conduct
                within its jurisdiction. NRS 171.1965 governs discovery prior to a
                preliminary hearing. It requires the prosecutor to provide discovery "not
                less than 5 judicial days before a preliminary examination," and it
                furnishes a limited remedy should the prosecutor fail to provide timely
                discovery. NRS 171.1965(1), (2). Had the justice court been familiar with
                the discovery statute, it could have properly exercised its jurisdiction by




SUPREME COURT
       OF
     NEVADA
                                                       4
(01 1947A
                making findings as to whether petitioner was prejudiced by the discovery
                violation and postponement of the preliminary hearing was necessary.'
                            The habeas hearing transcript plainly reveals that the district
                court erroneously believed that the petitioner's objection was inadequate
                because it failed to cite the pertinent statute. A party who objects to the
                admission of evidence must make "a timely objection or motion to strike
                . . . stating the specific ground of objection." NRS 47.040(1)(a). There is no
                requirement that the party cite to the statute that supports its objection.
                As stated above, petitioner's objection adequately placed the justice court
                on notice that the prosecutor may have violated a discovery statute.
                            We conclude that petitioner is entitled to extraordinary relief
                from the prosecutor's misconduct. Accordingly, we
                            ORDER the petition GRANTED IN PART AND DIRECT THE
                CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS
                instructing the district court to dismiss the amendments made to the
                original charging document; specifically, the "and/or a controlled
                substance and/or prohibited substance in blood" language that was added
                to count 1 and all of count 2.

                                             4    -4-A LEgAtti
                                         Hardesty


                                             J.


                      'Although the statute contemplates a limited remedy for a discovery
                violation, we note that a court would be justified in using its inherent
                authority to sanction counsel or refer him to the State Bar based on the
                kind of conduct reflected in this case. See SCR 39; Young v. Ninth
                Judicial Dist. Court, 107 Nev. 642, 647, 818 P.2d 844, 847 (1991).

SUPREME COURT
       OF
     NEVADA
                                                         5
(,) 947A
                     cc: Hon. Elizabeth Goff Gonzalez, District Judge
                          Hon. Joseph Bonaventure, Justice of the Peace
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME      Couni
        OF
     NEVADA
                                                        6
(0) 1947A